United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                      July 28, 2005
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                        No. 05-30266
                                      Summary Calendar



       JOETTA D. GENTRY,

                                                           Plaintiff-Appellant,

                                             versus

       JO ANNE B. BARNHART, COMMISSIONER
       OF SOCIAL SECURITY,

                                                           Defendant-Appellee.


                    Appeal from the United States District Court for
                           the Western District of Louisiana
                              (USDC No. 2:03-CV-1849)
           _________________________________________________________


Before REAVLEY, JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

       Reviewing under the same standard as the district court, we affirm the ALJ’s final

decision denying Gentry’s claim for supplemental security income (SSI) benefits under




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
Title XVI of the Social Security Act, (42 U.S.C. § 1381 et seq.) for the following

reasons:

      1.     We find there is substantial evidence of record supporting the ALJ’s

             determination that Gentry is not disabled within the meaning of the Act.

      2.     We find that the ALJ’s decision comports with the legal standards for

             disability determination set forth by this Court under the Act and relevant

             regulations, including our opinion in Stone v. Heckler, 752 F.2d 1099 (5th

             Cir. 1985).

      3.     There is no evidence in the record to suggest that Gentry's anxiety has in

             the past or should be expected in the future to interfere with her ability to

             work.

      4.     The ALJ did not err by not considering Gentry’s visual acuity in reaching a

             disability determination because Gentry did not avert to this complaint prior

             to appeal. The lone reference in the record to an apparently moderate and

             correctable vision impairment is not sufficient to raise a suspicion that

             would require the ALJ to investigate beyond Gentry’s stated claim. See

             Jones v. Bowen, 829 F.2d 524, 526 (5th Cir. 1987) (claimant must raise a

             suspicion concerning impairment before ALJ’s duty to inquire is triggered):

             see also Fraga v. Bowen, 810 F.2d 1296, 1305 (5th Cir. 1987) (single

             reference regarding moderate eyesight impairment insufficient to require

             consideration). Even if considered, there is no record evidence that

                                             2
     Gentry’s visual impairment is more than a slight abnormality that should

     not be expected to interfere with her ability to work. See Stone, 752 F.2d at

     1101.

5.   We reject Gentry’s argument that this Court has previously applied two

     separate pain standards to satisfy the severity and durational requirements

     of Step II in the five-step disability inquiry. Under Step II, the ALJ

     considers the impact of symptoms, including pain, in making a

     determination as to whether an impairment is severe (significantly limiting

     physical or mental ability to do basic work activities). 20 C.F.R. §

     404.1520(c), -.1529(d)(1). We have recognized that pain alone can be

     disabling under the Act only when it is "constant, unremitting, and wholly

     unresponsive to therapeutic treatment." See Selders v. Sullivan, 914 F.2d
614, 618-19 (5th Cir. 1990) (citations omitted). Gentry concedes that her

     intermittent residual pain does not satisfy this standard.

             We have also recognized that, even if not disabling in and of itself,

     pain may still be considered as a nonexertional limitation on the range of

     jobs open to claimants under Steps IV and V. See Fraga v. Bowen, 810
F.2d 1296, 1304 (5th Cir 1987); Carter v. Heckler, 712 F.2d 137, 141-42

     (5th Cir. 1983). However, this presupposes that severe and lasting

     impairment has been found under Step II based on something other than

     pain alone and that Step III has also been satisfied. Here, the ALJ’s finding

                                     3
            of no medically severe combination of impairments under Step II is

            supported by substantial record evidence. The evaluation process was thus

            properly terminated at that stage and the consideration of Gentry’s pain as a

            nonexertional factor affecting work range was not reached.

      6.    We find the ALJ properly considered the disabling effect of each of

            Gentry’s raised impairments as well as the combined effect of such

            impairments in reaching a disability determination.

Affirmed.




                                           4